ACCEPTED
                                                                                            01-15-00642-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      10/22/2015 2:20:36 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                                NO. 01-15-00642-CR

                         IN THE COURT OF APPEALS                FILED IN
                                  FOR THE                1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
               FIRST SUPREME JUDICIAL DISTRICT OF TEXAS
                                                         10/22/2015 2:20:36 PM
                                AT HOUSTON
                                                         CHRISTOPHER A. PRINE
           _______________________________________________________Clerk

                               ALVIN PERRY JONES
                                    Appellant

                                           v.

                           THE STATE OF TEXAS,
                                   Appellee
           _______________________________________________________

                          Appeal from Cause No. 13CR2725
                           In the 405th District Court of
                             Galveston County, Texas
                       __________________________________

           UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                        BRIEF FOR APPELLANT
                   _________________________________


To the Honorable Justices of the Court of Appeals:

       Appellant, ALVIN PERRY JONES, by and through his Counsel of Record,

JARED ROBINSON, files this Unopposed Motion to Extend Time to File Brief and in

support shows this Court the following:

                                           I.

       Appellant was convicted one count of Aggravated Robbery on June 24, 2015. The

jury assessed punishment at 35 years incarceration in the Texas Department of Criminal

Justice.
       On November 21, 2013, the Galveston County Grand Jury returned an enhanced

indictment of True Bill. A jury trial was held beginning on June 22nd, 2015. The jury

found the defendant guilty on June 24th, 2015 and sentenced the defendant to Thirty-Five

(35) years imprisonment in the Texas Department of Criminal Justice on the same day.

                                             II.

       Appellant’s brief is due on or before October 22, 2015. Appellant’s counsel

respectfully requests an extension for at least sixty days to file Appellant’s brief. The

Assistant District Attorney handling the case, Rebecca Klaren, has indicated the State of

Texas is unopposed to Appellant’s request for an extension.

       Appellant’s counsel needs additional time to complete his brief and additional

time to review the Reporter’s Record because of conflicts created by work in other cases.

More specifically, counsel for Appellant has been in trial in the 405th Dictrict Court in

Galveston County, representing a client who has been charged with two First Degree

Felonies. Counsel also has numerous other cases set for trial in the months of October

and November in Galveston and Brazoria Counties. This is the first request for an

extension of time filed with this Court. Therefore Counsel requests that this Court extend

the time to file Appellant’s Brief until at least December 21st, 2015.

                                           Respectfully Submitted,

                                           JONES ROBINSON, LLP.

                                                  /s/ Jared S. Robinson /s/
                                           JARED S. ROBINSON
                                           State Bar No.: 24060506
                                           1100 Rosenberg Avenue
                                           Galveston, Texas 77550


                                              2
                                          409.765-5705
                                          409.765.7570 Facsimile

                                          ATTORNEY FOR APPELLANT




                            CERTIFICATE OF SERVICE

       I hereby affirm a true and correct copy of the foregoing was delivered via hand-

delivery and/or electronic delivery to Rebecca Klaren, Assistant Galveston County

Criminal District Attorney, on the 22nd day of October 2015.

                                          /s/ Jared S. Robinson
                                          JARED S. ROBINSON




                         CERTIFICATE OF CONFERENCE

       I hereby certify and affirm that I have communicated on the 22nd day of October,

2015 with Rebecca Klaren, Assistant Galveston County Criminal District Attorney,

regarding Appellant’s request for an extension of time to file his brief and she has

indicated that the State of Texas is Unopposed to this request.

                                          /s/ Jared S. Robinson
                                          JARED S. ROBINSON




                                             3